DETAILED ACTION
This office action is made final. Claims 1, 3-10, 12-16, and 18-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendment date 1/11/2022, amended claims 1, 3-6, 10, 12-14, 16, and 19; and canceled claims 2, 11, and 17.
Response to Amendment
The previously pending rejection to claims 1-20, under 35 USC 101 (Alice), will be maintained.
The previously pending rejection to claims 1-9, under 35 USC 101 (signal per se), have been withdrawn.
Response to Arguments
Applicant’s arguments received on date 1/11/2022 have been fully considered, but they are not persuasive. Moreover, any new grounds of rejection have been necessitated by Applicant's amendments to the claims. The art rejection has been updated to address these amendments.

Response to Arguments under 35 USC 101:
Applicant asserts that “the claims are amended to include processing components
including a drop-off/pick-up point processor, a spatio-temporal analytics program, and a boundary classifier to perform various computer processing operations which the human mind is not equipped to perform.” Examiner respectfully disagrees.

As discussed below in section 101, under the second prong of Step 2A, we determine whether any additional elements beyond the recited abstract idea, 
Here, under the second prong of Step 2A, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 10 and 16, are the recitations of “processor, a spatio-temporal analytics program, and a boundary classifier,” and these additional elements, individually and in combination, are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. 

Applicant asserts that “As in Enfish, the claims herein are directed to an improvement in the functioning of the computer by providing improved processing steps concerning determining classifications of boundaries in a traffic region, determining destination boundaries in proximity of a destination for a drop-off/pick-up, and additional processing steps.” Examiner respectfully disagrees.

It is unclear from Applicant’s argument that any alleged improvements to the functioning of the computer by providing improved processing steps concerning determining classifications of boundaries in a traffic region, determining destination boundaries in proximity of a destination for a drop-off/pick-up and/or any structural database akin to the “flexible, self-referential table [that] functions differently from conventional database structures” of Enfish. More specifically, Applicant states, “determining classifications of boundaries in a traffic region, determining destination boundaries in proximity of a destination for a drop-off/pick-up, and additional processing steps. First, it is noted that Applicant’s Specification makes no mention of a technological or technical improvement.  As seen in MPEP § 2106.04(a)(I), in Enfish, 

Applicant asserts that “that the claims satisfy 35 U.S.C. §101 for at least the reason that the specific limitations of the claims provide "significantly more," because the claims provide at least a non-routine and/or non-conventional technological solution.” Examiner respectfully disagrees.

The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
The search for an inventive concept under § 101 is distinct from demonstrating novel and non-obviousness. See SAP America Inc. v. Investpic, LLC, No. 2017-2081, slip op. at 2-3 (Fed Cir. May 15, 2018) (citing Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). Even novel and newly discovered judicial exceptions are still exceptions, despite their novelty. July 2015 Update, p. 3; see SAP America at 2.  In Step 2B, “[w]hat is needed is an inventive concept in the non-abstract application realm.” SAP America at 11. As discussed in SAP America, no matter how much of an advance the claims recite, when “the advance lies entirely in the realm of abstract ideas, Id. at 3.
Here, under Step 2B, the only additional elements beyond the recited abstract idea of claim 1, and similarly claims 10 and 16, are the recitations of “steps performed by the drop-off/pick-up point processor, the spatio-temporal analytics program to apply geo spatial cluster analysis, and the boundary classifier to determine classifications for the boundaries and reciting a request for information on boundaries for a drop-off/pick-up at a destination are performed by determining the destination boundaries, determining the classification information associated with classifications corresponding to the classifications of the destination boundaries, and then communicating the determined classification information,” and these additional elements, individually and in combination,  are nothing more than computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Accordingly, contrary to Applicant’s assertions, the judicial exception is not integrated into a practical application under the second prong of Step 2B. Accordingly, contrary to Applicant’s assertions, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited 

Response to Arguments under 35 USC 103:

Applicant's arguments with respect to the claim rejections have been considered, but are moot in view of the new ground(s) of rejection set forth below in this Office action. The art rejection has been updated to address these amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-10, 12-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 3-10, 12-16, and 18-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I.  Identify the Abstract Ideas
Independent claims 1, 10, and 16, the claim, when “taken as a whole,” is directed to the abstract idea of providing traffic information to control drop-off/pick-up activity in traffic regions, the method comprising: determining drop-off/pick-up points for vehicles in traffic regions in which  vehicles dropped-off and/or picked-up passengers; applying geo-spatial cluster analysis to the determined drop-off/pick-up points to  determine boundaries of the traffic regions having drop-off/pick-up points forming clusters of 
Under step 2A-Prong One (part 1 of Mayo test), here, the claimed invention in claims 1, 10, and 16 are directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The above limitation falls within managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes in that they recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion) groupings of abstract ideas, enumerated in the PEG, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
Part II.  2A-prong two (additional elements that integrate the judicial exception into a practical application) 
Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, 
Moreover, claims 1, 10, and 16 may generally recite receiving, communicating/transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.
Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 
Furthermore, Examiner asserts that claim 1 also does not include limitations amounting to significantly more than the abstract idea. Although claim 1 a computer readable storage medium having program instructions embodied therewith that when executed cause operations amounts to generic computing elements performing generic computing functions.
The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as FairWarning v. Iatric Systems.  Likewise, claims 1, 10, and 16 implying that “……communicating the determined classification related information for the destination boundaries to a user involved with the drop-off/pick-up at the destination to use to select one of the destination boundaries for the drop-off/pick up by the target vehicle..……, etc.…” are executed in a computer merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and a whole, the limitations of claims 1, 10, and 16 are not indicative of integration into a practical application.
As a result, Examiner asserts that claims 3-9, 12-15, and 18-20 are similarly directed to the abstract idea.  Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.
Part III.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more" than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, 10, and 16 do not include any limitations amounting to significantly more than the abstract idea, alone. Claims 1, 10, and 16 include various elements that 
Examiner asserts that a processor, a spatio-temporal analytics program, a boundary classifier, and a computer readable storage medium do not amount to significantly more than the abstract idea because they are generic computing element performing generic computing functions. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Federal Circuit 2015).
Furthermore, Examiner asserts that claim 1 also does not include limitations amounting to significantly more than the abstract idea. Although claim 1 a computer readable storage medium having program instructions embodied therewith that when executed cause operations amounts to generic computing elements performing generic computing functions. 
Moreover, claims 1, 10, and 16 may generally recite receiving, communicating/transmitting, storing, and displaying/outputting data) are examples of insignificant extra-solution activity.1
Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components”.
In addition, Fig. 7 and specification (paras [0055], [0059])2, of the specifications detail any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
The computing elements with a processor, a computer-readable medium, and user interface are recited at high level of generality (i.e. a generic processor performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer.3 In addition, using a processor to process data has been well-understood, routine, conventional activity in the industry for many years.4
Claims 3-9, 12-15, and 18-20 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to independent claims 1, 10, and 16. 
The dependent claims further limit the abstract idea without adding significantly more.  Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
Further, Examiner notes that the additional limitations, when considered as an ordered combination, add nothing that is not already present when looking at the additional elements individually. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art references teach the limitations of a process of providing traffic information to control drop-off/pick-up activity in traffic regions, the method comprising: determining drop-off/pick-up points for vehicles in traffic regions in which  vehicles dropped-off and/or picked-up passengers; applying geo-spatial cluster analysis to the determined drop-off/pick-up points to  determine boundaries of the traffic 5 Therefore, as shown by cited prior art references, the 2B features of the invention a processor and a computer readable storage medium are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-10, and 14-16 rejected under 35 U.S.C. 103 as being unpatentable over Ostadzadeh et al. (US Pub. No. 2021/0285777), in view of Hampapur et al. (US Pub. No. 2014/0164389), and further in view of Kislovskiy et al. (US Pub. No. 2018/0342033). 
Regarding claim 1, Ostadzadeh discloses a computer program product for providing traffic information to control drop-off/pick-up activity in traffic regions, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith that when executed cause operations, the operations comprising:
determining, by a drop-off/pick-up point processor, drop-off/pick-up points for vehicles in traffic regions in which  vehicles dropped-off and/or picked-up passengers (see Ostadzadeh, para [0025], wherein accurately identifying locations (e.g., on-road 
geo-spatial cluster analysis to the determined drop-off/pick-up points to determine boundaries of the traffic regions having drop-off/pick-up points forming clusters of similar drop-off/pick-up point densities (see Ostadzadeh, para [0093]-[0095], wherein the indexes 613 may be used to quickly locate data without having to search every row in the geographic database 111 every time it is accessed. For example, the indexes 613 can be a spatial index of the polygon points associated with stored feature polygons; para [0093], wherein the road segment data records 605 are links or segments representing roads, streets, or paths, as can be used in the calculated route or recorded route information for determination of one or more personalized routes, an estimated time of arrival, or a combination thereof (e.g., an estimated time of arrival of a ride hailing vehicle 113 at a POI pickup/drop-off point). The node data records 603 are end points corresponding to the respective links or segments of the road segment data records 605. The road link data records 605 and the node data records 603 represent a road network, such as used by vehicles, cars, and/or other entities. Alternatively, the geographic database 111 can contain path segment and node data records or other data that represent pedestrian paths, bicycles paths, or areas; and para [0026], wherein current strategies for identifying pickup/drop-off locations are often based on taxis and/or the behavioral state of a vehicle. For example, one approach proposes a framework for identifying pickup/drop-off locations by clustering pickup/drop-off activity reported by taxis (e.g., trajectories or traces). However, this approach assumes 
determining, by a boundary classifier, classification for the boundaries, wherein the determined classifications indicate relative densities of drop-off/pick-up points among the boundaries (see Ostadzadeh, paras [0030], [0033], [0058]-[0060], and [0095], wherein the geographic database 111 can include data about the POIs (e.g., associated parking lot geometry and/or boundaries). The system 100 uses as an input (e.g., for the machine learning system 101 of the mapping platform 103) a geographic boundary 105 (e.g., a polygon) that includes a point of interest (POI) 107 (e.g., a hospital, a shopping mall, an airport, etc.) and an associated off-road area or region 109. The system 100 can classify trajectory segments with high map matching confidence (e.g., above a threshold value) as being on a road (e.g., road 207) because they are likely to have been correctly map matched to one or more road segments of a digital map (e.g., the geographic database 111); and para [0068], wherein the services 127 can allow users to share pickup/drop-off location information, activities information, POI related information, contextual information, and interests within their individual networks, and provide for data portability. It enables a user ( e.g., a passenger and/or shopper) to quickly and efficiently identify a high volume pickup location at the POI 503 relative to her or his location within the POI 503 (i.e., the point-of-interest (POI) density is peaks or activities represent the regions of the most frequent human activity, valleys 
receiving a request for information on boundaries for a drop-off/pick-up at a destination in the traffic regions for a target vehicle (see Ostadzadeh, para 0026], wherein clusters GPS points obtained from taxi traces to identify pickup/drop-off locations. The assumption in this approach is that taxi drivers tend to cluster around high demand areas (e.g., train stations, airports, etc.). Therefore, clustering the points over different time periods, results in pickup/drop-off points);
determining destination boundaries of the boundaries having boundary areas within a specified proximity to the destination (see Ostadzadeh, para 0094], wherein the road segment data records 605 are links or segments representing roads, streets, or paths, as can be used in the calculated route or recorded route information for determination of one or more personalized routes, an estimated time of arrival, or a combination thereof (e.g., an estimated time of arrival of a ride hailing vehicle 113 at a POI pickup/drop-off point). The node data records 603 are end points corresponding to the respective links or segments of the road segment data records 605. The road link data records 605 and the node data records 603 represent a road network, such as used by vehicles, cars, and/or other entities).
Ostadzadeh et al. fails to explicitly disclose applying, by a spatio-temporal analytics program.
Analogous art Hampapur discloses applying, by a spatio-temporal analytics program, geo-spatial cluster analysis to the determined (transit vehicle movements) points to determine boundaries of the traffic regions having (transit) points forming transit) point densities (see Hampapur, paras [0044]-[0054], wherein referring to FIG. 2, a spatial-temporal analytics module 240 is provided to analyze the trajectory heat map graph with a user 207 query. The transit point clustering module 226 of an embodiment analyzes the distribution of the transit points and observes that these transit points cluster at particular network locations. The transit point filtering module 224 of an embodiment identifies these network locations (i.e., termed hot transit nodes or densities utilizing heat maps for different time ranges and may click on an edge to see how many sub-trajectories are associated to the transit edge and their exact geometry shapes) and filters out other transit points, Network nodes containing hot transit nodes may carry certain semantic meanings (e.g., locations of points of interest), which result in trajectories deviating from their original shortest paths. Because these hot transit nodes capture most of the vehicle movements, the transit point clustering module 226 of an embodiment only considers the hot transit nodes for the subsequent processes. Next, the transit point clustering module 226 of an embodiment clusters these hot transit nodes into a number of disjoint geospatial regions using a known density based clustering method. The centroid of each clustered region (i.e., a transit cluster) may be considered as a node in the trajectory heat map according to an embodiment. This
clustering helps get an aggregated result for better analysis and visualization).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ostadzadeh, regarding the system for identifying transportation transition regions from probe data, to have included applying, by a spatio-temporal analytics program, geo-spatial cluster transit vehicle movements) points to determine boundaries of the traffic regions having (transit) points forming clusters of similar (transit) point densities because it would have improved probe trajectory features. Ostadzadeh discloses historic pickup/drop-off locations (e.g., bus stops, public transit access, etc.), historical vehicular traffic flows proximate to and/or adjacent to the POI (e.g., in an associated parking lot). Using the mining trajectory for spatial temporal analytics of Hampapur would improve scalability and mining performance by identifying moving pattern.
Ostadzadeh et al. fails to explicitly disclose determining classification related information associated with classifications corresponding to the classifications of the destination boundaries; and communicating the determined classification related information for the destination boundaries to a user involved with the drop-off/pick-up at the destination to use to select one of the destination boundaries for the drop-off/pick up by the target vehicle.
Analogous art Kislovskiy discloses determining classification related information associated with classifications corresponding to the classifications of the destination boundaries (see Kislovskiy, para [0033], wherein a "trip classifier" or "trip classification engine" may be used interchangeably throughout the present disclosure to describe machine learning techniques and/or algorithms that classify-based on an aggregate risk quantity estimated or otherwise calculated by a risk regressor-any overall path or route between an initial location and a destination; and para [0087], wherein the matching engine 320 can make a final selection of a vehicle based on each of the trip 
Analogous art Kislovskiy discloses communicating the determined classification related information for the destination boundaries to a user involved with the drop-off/pick-up at the destination to use to select one of the destination boundaries for the drop-off/pick up by the target vehicle (see Kislovskiy, para [0106], wherein each of the sensors 502 can communicate with the control system 520 utilizing a corresponding sensor interface 510, 512, 514; para [0110], wherein the AV control system 520 can include a route planning engine 560 that provides the vehicle control module 555 with a route plan 567 to a given destination, such as a pick-up location, a drop off location, or other destination within the given region. In various aspects, the route planning engine 560 can generate the route plan 567 based on transport instructions 591 received from the on-demand transport system 590 over one or more networks 585; para [0087], wherein the matching engine 320 can make a final selection of a vehicle based on each of the trip classifications 352, expected cost or revenue 348, individual risk value 333, and the estimated time of arrival to the pick-up location; and para [0033], wherein a "trip classifier" or "trip classification engine" may be used interchangeably throughout the present disclosure to describe machine learning techniques and/or algorithms that classify-based on an aggregate risk quantity estimated or otherwise calculated by a risk regressor-any overall path or route between an initial location and a destination).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ostadzadeh, regarding the system for identifying transportation transition regions from probe data, to 
Regarding claim 6, Ostadzadeh discloses the computer program product of claim 1, wherein the determining the classification related information for each of the determined classifications comprises:
determining, from map and traffic information, estimated arrival times for the target vehicle to reach the destination boundaries based on a current position of the target vehicle (see Ostadzadeh, para [0076], wherein the vehicle sensors 115 may detect weather data, traffic information, or a combination thereof. In one embodiment, a vehicle 113 may include GPS or other satellite-based receivers 115 to obtain geographic coordinates from satellites 131 for determining current location and time; para [0094], wherein an estimated time of arrival, or a combination thereof (e.g., an estimated time of arrival of a ride hailing vehicle 113 at a POI pickup/drop-off point); and ; and para [0116], wherein referring now to Fig. 9, a geographical diagram of an exemplary environment for determining a proximity to a selected address is illustrated. 
Ostadzadeh et al. fails to explicitly disclose determining costs associated with the classifications of the destination boundaries for the estimated arrival time, wherein the costs vary depending on the estimated arrival times for the destination boundaries, wherein the classification related information for the destination boundaries communicated to the target vehicle comprise the determined costs.
Analogous art Kislovskiy discloses determining costs associated with the classifications of the destination boundaries for the estimated arrival time, wherein the costs vary depending on the estimated arrival times for the destination boundaries, wherein the classification related information for the destination boundaries communicated to the target vehicle comprise the determined costs (see Kislovskiy, para [0165], wherein the service type or vehicle type, which impacts the fare rates (e.g., luxury, standard, economical, high capacity, mid-size, full-size, compact, or mini vehicle), and local demand for each vehicle's current location; para [0087], wherein the matching engine 320 can make a final selection of a vehicle based on each of the trip classifications 352, expected cost or revenue 348, individual risk value 333, and the estimated time of arrival to the pick-up location; para [0082], wherein the fleet utilization data 398 can indicate areas or locations within the given region where SDAVs 381 and/or FAVs 389 are most optimally utilized; para [0069], wherein the on-demand transport management system 300 can communicate, over one or more networks 390, with requesting users or riders 374 throughout a given region where on-demand 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ostadzadeh, regarding the system for identifying transportation transition regions from probe data, to have included determining costs associated with the classifications of the destination boundaries for the estimated arrival time, wherein the costs vary depending on the estimated arrival times for the destination boundaries, wherein the classification related information for the destination boundaries communicated to the target vehicle comprise the determined costs because it would have improved probe trajectory features. Ostadzadeh discloses historic pickup/drop-off locations (e.g., bus stops, public transit access, etc.), historical vehicular traffic flows proximate to and/or adjacent to the POI (e.g., in an associated parking lot). Using the trip classification system for on-demand transportation services of Kislovskiy would provide a charge efficiency of the vehicle.
Regarding claim 7, Ostadzadeh discloses the computer program product of claim 1, wherein the determined boundaries vary in size based on the geo-spatial cluster analysis of the drop-off/pick-up point densities, wherein the determined boundaries comprise a portion of at least multiple of a block street, road segment, parking lot, and curbside (see Ostadzadeh, para [0095], wherein Figs. 2A-2H show boundaries vary in size where a candidate polygon 201 includes a POI 203 (e.g., a shopping center) and 
Regarding claim 8, Ostadzadeh discloses the computer program product of claim 1, wherein the communicating the classification related information for a highest density classification associated with a highest density of drop-off/pick-up points indicates to not perform a drop-off/pick-up in any of the determined boundaries associated with the highest density classification (see Ostadzadeh, paras [0058]-[0060], wherein Figs. 5A-5F are diagrams of example user interfaces capable of automatically identifying off-road pickup/drop-off locations based on probe trajectory data, according to one embodiment. In this example, a user interface (UI) 501 (e.g., a ride hailing booking or reservation application 121) is generated for a UE 119 (e.g., a mobile device, an embedded navigation system, a client terminal, etc.) that enables a driver or operator of a ride hailing vehicle 113 (e.g., an autonomous or semi-autonomous vehicle) to quickly and efficiently find a relatively high volume pickup location at the POI 503 (e.g., a large shopping center) and that likewise enables a user ( e.g., a passenger and/or shopper) to quickly and efficiently identify a high volume pickup location at the POI 503 relative to her or his location within the POI 503. In other words, in both instances, the UI 501 can identify a pickup up location that enables the driver or operator of the ride hailing vehicle 113 and/or the user seeking a ride hailing vehicle 113 to minimize her or his waiting time. In one embodiment, the UI 501 can also allow a user to quickly and efficiently 
Regarding claim 9, Ostadzadeh discloses the computer program product of claim 1, wherein the drop-off/pick-up points are determined from at least one of: 
ride sharing applications from drivers and passengers providing information on actual recorded drop-off/pick-up points in the traffic regions (see Ostadzadeh, para [0033], wherein one or more user equipment (UE) 119a-119n (also collectively referenced to herein as UEs 119) associated with a vehicle 113 ( e.g., an embedded navigation system), a user or a passenger of a vehicle 113 ( e.g., a mobile device, a smartphone, etc.). One or more applications 12la-121n (also collectively referred to herein as applications 121) (e.g., a navigation or mapping application, a ride hailing booking or reservation application, etc. Data collected by the vehicle sensors 115, the UEs 119, or a combination thereof may be stored in the probe data layer 123 of the geographic database 111, the geographic database 111); and para [0015], wherein Fig. 1 is a diagram of a system capable of automatically identifying off-road pickup/drop-off locations or other transportation transition regions based on probe trajectory data); and 
information, derived from sensors placed in the traffic regions, on vehicles and duration of time the vehicles spent stationary in the traffic regions, wherein vehicles that are .
Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Ostadzadeh et al. (US Pub. No. 2021/0285777), in view of Hampapur et al. (US Pub. No. 2014/0164389), in view of Kislovskiy et al. (US Pub. No. 2018/0342033), and further in view of Jackson et al. (US Pub. No. 2014/0201266). 
Regarding claim 20, Ostadzadeh discloses the method of claim 16, wherein the determining the classification related information for each of the determined classifications comprises:
determining, from map and traffic information, an estimated arrival time for the target vehicle to reach each of the target boundaries based on a current position of the 
Ostadzadeh et al., Hampapur et al., and Kislovskiy et al. combined fail to explicitly disclose determining target boundaries within a predetermined proximity to a destination of a target vehicle.
Analogous art Jackson discloses determining target boundaries within a predetermined proximity to a destination of a target vehicle (see Jackson, abstract, wherein determine whether one or of more the client devices are within a predetermined proximity to one or more of the locations of interest; and para [0116], wherein referring now to Fig. 9, a geographical diagram of an exemplary environment for determining a proximity to a selected address is illustrated. Exemplary locations of interest are depicted as vehicles of interest 902, 906, 914 and address of interest 910. Each of the locations of interest 902,906, 910, 914 has proximity boundaries 904, 908, 912, 916 associated with the locations).

Ostadzadeh et al. fails to explicitly disclose determining a cost associated with a classification of the target boundary for the estimated arrival time, wherein the cost varies depending on the estimated arrival time for the target boundary, wherein the classification related information for each target boundary communicated to the target vehicle comprises the determined cost.
Analogous art Kislovskiy discloses for each of the target boundaries, determining a cost associated with a classification of the target boundary for the estimated arrival time, wherein the cost varies depending on the estimated arrival time for the target boundary, wherein the classification related information for each target boundary communicated to the target vehicle comprises the determined cost (see Kislovskiy, para [0087], wherein the matching engine 320 can make a final selection of a vehicle based on each of the trip classifications 352, expected cost or revenue 348, individual risk value 333, and the estimated time of arrival to the pick-up location; para [0082], wherein 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Ostadzadeh, regarding the system for identifying transportation transition regions from probe data, to have included determining a cost associated with a classification of the target boundary for the estimated arrival time, wherein the cost varies depending on the estimated arrival time for the target boundary, wherein the classification related information for each target boundary communicated to the target vehicle comprises the determined cost because it would have improved probe trajectory features. Ostadzadeh discloses historic pickup/drop-off locations (e.g., bus stops, public transit access, etc.), historical vehicular traffic flows proximate to and/or adjacent to the POI (e.g., in an associated parking lot). Using the trip classification system for on-demand transportation services of Kislovskiy would provide a charge efficiency of the vehicle.
Regarding claims 10 and 14-15 are rejected based upon the same rationale as the rejection of claims 1 and 6-10, respectively, since they are the system claims corresponding to the computer readable storage medium claims. Claim 10 recites 
Regarding claims 16 and 20 are rejected based upon the same rationale as the rejection of claims 1 and 6-10, respectively, since they are the method claims corresponding to the computer readable storage medium claims.
Allowable Subject Matter
Regarding claims 3, 12, and 18 objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the 35 USC 101 rejection.
Conclusion
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. (US Pub No. 2020/0209873).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZ KASSIM whose telephone number is (571)272-8534.  The examiner can normally be reached on Mon - Fri (8am - 5pm) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        2/26/2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, processing, storing data, and outputting," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d)).
        
        2 While the method in claim a recites "a method implemented by a processor," this is well-understood, routine, and conventional as disclosed in the specification (Fig. 7 and specification (paras [0055], [0059])). Therefore, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. "receiving, communicating/transmitting, processing, storing data," "automating mental tasks," etc.) are well-understood, routine, etc. (MPEP 2106.05(d))
        
        Further, the applicant's use of a computer is merely confining the abstract idea to a particular technological environment, which does not provide significantly more. 
        
        3 represents mere instructions to apply an exception under MPEP 2106.05(f)
        
        4 See US. Pub. No. 2006/0242154 (see spec. para [0045] the invention is operational with numerous other general purpose or special purpose computing system environments or configurations. Examples of well-known computing systems, environments, and/or configurations that may be suitable for use with the invention include, but are not limited to, personal computers, server computers, handheld or laptop devices, multiprocessor systems, microprocessor-based systems, set top boxes, programmable consumer electronics, network PCs, minicomputers, mainframe computers, distributed computing environments that include any of the above systems or devices, and the like.
        
        5 Ostadzadeh (Pub. No.: US 2021/0285777) discloses accurately identifying locations (e.g., on-road and off-road) where they need to navigate to pickup and drop-off passengers (e.g., to minimize operating costs such as fuel, labor, and/or the number of vehicles being used or available to customers). The road segment data records 605 are links or segments representing roads, streets, or paths, as can be used in the calculated route or recorded route information for determination of one or more personalized routes, an estimated time of arrival, or a combination thereof (e.g., an estimated time of arrival of a ride hailing vehicle 113 at a POI pickup/drop-off point). The node data records 603 are end points corresponding to the respective links or segments of the road segment data records 605. The road link data records 605 and the node data records 603 represent a road network, such as used by vehicles, cars, and/or other entities (see paras [0025], [0527], and [0093]-[0095]).
        
        Jackson et al. (US Pub. No. 2014/0201266) discloses determine whether one or of more the client devices are within a predetermined proximity to one or more of the locations of interest (see abstract and para [0116]).